
	

113 HR 2950 IH: To amend the Internal Revenue Code of 1986 to delay the application of the individual health insurance mandate for individuals who have not attained age 27.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2950
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mrs. McMorris Rodgers
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to delay the
		  application of the individual health insurance mandate for individuals who have
		  not attained age 27.
	
	
		1.Delay of application of
			 individual health insurance mandate for individuals who have not attained age
			 27
			(a)In
			 generalSection 5000A of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(h)Delayed
				application to individuals who have not attained age 27In the case of any month beginning before
				January 1, 2015, no penalty shall be imposed under subsection (a) with respect
				to any individual who has not attained age 27 as of December 31,
				2013.
					.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in section 1501 of the Patient Protection and Affordable Care
			 Act.
			
